UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund March 31, 2011 (Unaudited) Common Stocks97.9% Shares Value ($) Australia8.3% Charter Hall Office REIT ING Office Fund Mirvac Group Stockland Westfield Group Westfield Retail Trust Brazil.1% Iguatemi Emp De Shopping Canada4.6% Boardwalk Real Estate Investment Trust Brookfield Properties Chartwell Seniors Housing Real Estate Investment Trust First Capital Realty RioCan Real Estate Investment Trust Finland1.0% Citycon France4.9% Icade Klepierre Unibail-Rodamco Germany2.2% Alstria Office REIT Deutsche Wohnen a DIC Asset Hong Kong14.2% China Overseas Land & Investment Evergrande Real Estate Group Hang Lung Properties Hongkong Land Holdings Link REIT Longfor Properties Sino Land Soho China Sun Hung Kai Properties Wharf Holdings Japan8.2% Advance Residence Investment AEON Mall Japan Logistics Fund 57 Kenedix Realty Investment Mitsubishi Estate Mitsui Fudosan Nippon Building Fund Nomura Real Estate Office Fund Sumitomo Realty & Development United Urban Investment Singapore4.5% CapitaLand CapitaMall Trust CDL Hospitality Trusts City Developments Keppel Land Mapletree Industrial Trust Suntec Real Estate Investment Trust Sweden1.4% Castellum Wihlborgs Fastigheter Switzerland.9% PSP Swiss Property a United Kingdom5.8% Capital Shopping Centres Group Great Portland Estates Land Securities Group London & Stamford Property Unite Group a United States41.8% Alexandria Real Estate Equities AMB Property Apartment Investment & Management, Cl. A AvalonBay Communities Boston Properties Brandywine Realty Trust Camden Property Trust Colonial Properties Trust CommonWealth REIT DCT Industrial Trust Digital Realty Trust Douglas Emmett Duke Realty Equity Residential Properties Trust Essex Property Trust Federal Realty Investment Trust General Growth Properties a HCP Health Care REIT Host Hotels & Resorts Hyatt Hotels, Cl. A a Kilroy Realty Kimco Realty LaSalle Hotel Properties Macerich Nationwide Health Properties Parkway Properties ProLogis Trust Public Storage Senior Housing Properties Trust Simon Property Group SL Green Realty Sunstone Hotel Investors a U-Store-It Trust Ventas Vornado Realty Trust Weingarten Realty Investors Total Common Stocks (cost $160,574,062) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,799,000) b Total Investments (cost $163,373,062) % Cash and Receivables (Net) .6 % Net Assets % REIT-Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $163,373,062. Net unrealized appreciation on investments was $17,770,726 of which $20,041,235 related to appreciated investment securities and $2,270,509 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Diversified Reits Office Retail Multifamily Health Care Regional Malls Real Estate Services Shopping Centers Industrial Hotels Self Storage Money Market Investment Residential Specialty  Based on net assets. At March 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Forward Foreign Currency Foreign Unrealized Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchase; Euro, Expiring 4/4/2011 ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 76,152,146 - - Equity Securities - Foreign+ 102,192,642 - - Mutual Funds 2,799,000 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (679) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2011 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary9.4% Carnival 67,400 2,585,464 International Game Technology 105,750 1,716,323 Johnson Controls 87,850 3,651,925 Lowe's 110,510 2,920,779 Target 52,100 2,605,521 Walt Disney 90,550 3,901,799 Yum! Brands 37,770 1,940,623 Consumer Staples9.4% Avon Products 36,390 983,985 Coca-Cola 56,800 3,768,680 Costco Wholesale 27,280 2,000,169 Kraft Foods, Cl. A 91,840 2,880,102 PepsiCo 31,750 2,045,018 Philip Morris International 46,830 3,073,453 Procter & Gamble 28,495 1,755,292 Walgreen 68,200 2,737,548 Energy14.8% Cameron International 44,300 a 2,529,530 Chevron 26,900 2,889,867 Exxon Mobil 84,790 7,133,383 Halliburton 46,500 2,317,560 Kinder Morgan 38,800 b 1,150,032 Occidental Petroleum 16,160 1,688,558 Plains Exploration & Production 50,890 a 1,843,745 QEP Resources 56,710 2,299,023 Schlumberger 23,330 2,175,756 Southwestern Energy 63,090 a 2,710,977 Valero Energy 115,300 3,438,246 Financial16.1% Aflac 38,210 2,016,724 Allstate 96,300 3,060,414 American Express 55,645 2,515,154 Citigroup 1,048,900 a 4,636,138 Invesco 118,346 3,024,924 JPMorgan Chase & Co. 118,220 5,449,942 Morgan Stanley 98,820 2,699,762 PNC Financial Services Group 27,410 1,726,556 State Street 46,970 2,110,832 U.S. Bancorp 94,750 2,504,243 Wells Fargo & Co. 100,500 3,185,850 Health Care11.3% Agilent Technologies 46,080 a 2,063,462 Baxter International 50,800 2,731,516 Cardinal Health 55,780 2,294,231 Covidien 46,000 2,389,240 Hospira 38,280 a 2,113,056 Pfizer 199,400 4,049,814 Shire, ADR 25,500 2,221,050 Watson Pharmaceuticals 46,650 a,b 2,612,867 Zimmer Holdings 42,750 a 2,587,658 Industrial11.7% Caterpillar 37,240 4,146,674 Deere & Co. 28,900 2,800,121 Eaton 45,800 2,539,152 Emerson Electric 49,750 2,906,892 General Electric 138,830 2,783,542 Honeywell International 46,670 2,786,666 Union Pacific United Technologies Information Technology19.7% Accenture, Cl. A Apple a Google, Cl. A a Hewlett-Packard Intel International Business Machines Juniper Networks a Microsoft Riverbed Technology a Rovi a Salesforce.com a Taiwan Semiconductor Manufacturing, ADR Teradata a Materials3.5% Air Products & Chemicals Celanese, Ser. A Freeport-McMoRan Copper & Gold Telecommunication Services1.9% AT&T Verizon Communications Utilities1.0% Sempra Energy Total Common Stocks (cost $170,511,051) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,630,000) c Investment of Cash Collateral for Securities Loaned.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $810,171) c Total Investments (cost $172,951,222) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $776,665 and the value of the collateral held by the fund was $810,171. c Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $172,951,222. Net unrealized appreciation on investments was $31,415,416 of which $37,579,009 related to appreciated investment securities and $6,163,593 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 197,389,390 - - Equity Securities - Foreign+ 4,537,077 - - Mutual Funds 2,440,171 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2011 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary12.1% Amazon.com 4,250 a 765,552 Carnival 18,560 711,962 International Game Technology 37,510 608,787 Lowe's 29,920 790,786 McDonald's 3,660 278,489 NIKE, Cl. B 6,000 454,200 Target 16,080 804,161 Time Warner Cable 9,900 706,266 Walt Disney 24,180 1,041,916 Yum! Brands 15,240 783,031 Consumer Staples9.0% Avon Products 10,170 274,997 Coca-Cola 16,260 1,078,851 Costco Wholesale 7,500 549,900 Kellogg 12,470 673,131 PepsiCo 10,890 701,425 Philip Morris International 17,640 1,157,713 Walgreen 18,600 746,604 Energy12.7% Cameron International 14,600 a 833,660 Exxon Mobil 24,790 2,085,583 Forest Oil 18,100 a 684,723 Halliburton 16,300 812,392 Newfield Exploration 8,100 a 615,681 QEP Resources 14,300 579,722 Schlumberger 8,310 774,991 Southwestern Energy 21,410 a 919,988 Financial5.5% American Express 12,005 542,626 Citigroup 170,700 a 754,494 Host Hotels & Resorts 32,300 b 568,803 IntercontinentalExchange 4,400 a 543,576 Invesco 28,328 724,064 Health Care9.6% Agilent Technologies 12,740 a 570,497 Allscripts Healthcare Solutions 24,500 a 514,255 Baxter International 14,700 790,419 Cardinal Health 9,980 410,477 Covidien 13,400 695,996 Hospira 11,400 a 629,280 Shire, ADR 7,050 614,055 Watson Pharmaceuticals 11,440 a 640,754 Zimmer Holdings 10,730 a 649,487 Industrial13.9% Boeing 11,500 850,195 Caterpillar 12,060 1,342,881 Danaher 14,360 745,284 Dover 15,400 1,012,396 Honeywell International 20,270 1,210,322 Parker Hannifin 11,590 1,097,341 Union Pacific 8,480 833,838 United Technologies 10,790 913,373 Information Technology32.4% Accenture, Cl. A Acme Packet a,c Apple a ARM Holdings, ADR Baidu, ADR a Broadcom, Cl. A Cognizant Technology Solutions, Cl. A a Google, Cl. A a Hewlett-Packard Intel International Business Machines Juniper Networks a Microsoft Riverbed Technology a Rovi a,c Salesforce.com a,c Teradata a VMware, Cl. A a,c Materials3.8% Cliffs Natural Resources Praxair c Total Common Stocks (cost $45,010,193) Investment of Cash Collateral for Securities Loaned5.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,082,728) d Total Investments (cost $48,092,921) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At March 31, 2011, the value of the fund's securities on loan was $2,991,394 and the value of the collateral held by the fund was $3,082,728. d Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $48,092,921. Net unrealized appreciation on investments was $11,921,390 of which $12,626,436 related to appreciated investment securities and $705,046 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology Industrial Energy Consumer Discretionary Health Care Consumer Staples Financial Money Market Investment Materials  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 54,622,255 - - Equity Securities - Foreign+ 2,309,329 - - Mutual Funds 3,082,728 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded overthe-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Value Fund March 31, 2011 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary15.4% Carnival 29,240 1,121,646 CBS, Cl. B 26,260 657,550 General Motors 12,503 387,968 Guess? 16,290 641,011 Home Depot 31,270 a 1,158,866 Johnson Controls 33,340 1,385,944 Newell Rubbermaid 23,260 444,964 News, Cl. A 36,670 643,925 Omnicom Group 50,930 2,498,626 Stanley Black & Decker 5,610 429,726 Staples 16,480 320,042 Time Warner 35,650 1,272,705 Viacom, Cl. B 14,800 688,496 Walt Disney 29,820 1,284,944 Consumer Staples6.4% CVS Caremark 35,340 1,212,869 Dr. Pepper Snapple Group 25,380 943,121 Energizer Holdings 15,580 b 1,108,673 PepsiCo 26,500 1,706,865 Walgreen 10,430 418,660 Energy17.5% Alpha Natural Resources 14,140 a,b 839,492 Anadarko Petroleum 23,190 1,899,725 EOG Resources 14,090 1,669,806 Exxon Mobil 20,300 1,707,839 Occidental Petroleum 39,190 4,094,963 QEP Resources 19,700 798,638 Schlumberger 39,030 3,639,938 Financial22.9% American Express 9,350 422,620 Ameriprise Financial 18,910 1,155,023 AON 17,190 910,382 Bank of America 62,920 838,724 Capital One Financial 12,280 638,069 Citigroup 260,860 b 1,153,001 Comerica 27,150 a 996,948 Genworth Financial, Cl. A 49,440 b 665,462 Goldman Sachs Group 6,590 1,044,317 JPMorgan Chase & Co. 68,200 3,144,020 Marsh & McLennan 27,740 826,929 MetLife 31,120 1,391,998 Moody's 12,580 a 426,588 Morgan Stanley PNC Financial Services Group Prudential Financial SunTrust Banks TD Ameritrade Holding Wells Fargo & Co. Health Care12.5% Amgen b Baxter International CIGNA Covidien HCA Holdings McKesson Merck & Co. Pfizer Thermo Fisher Scientific b UnitedHealth Group Universal Health Services, Cl. B Industrial11.3% Caterpillar Cooper Industries Dover Eaton General Electric Honeywell International Owens Corning a,b Pitney Bowes a Thomas & Betts b Union Pacific United Technologies Information Technology9.3% Accenture, Cl. A AOL a,b BMC Software b Cisco Systems Corning eBay b Electronic Arts b Oracle QUALCOMM Teradata b Materials3.3% Air Products & Chemicals Celanese, Ser. A Dow Chemical Freeport-McMoRan Copper & Gold United States Steel a Utilities.9% NextEra Energy PPL Total Common Stocks (cost $80,075,790) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $184,000) c Investment of Cash Collateral for Securities Loaned5.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,598,811) c Total Investments (cost $84,858,601) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2011, the market value of the fund's securities on loan was $4,452,424 and the market value of the collateral held by the fund was $4,598,811. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $84,858,601. Net unrealized appreciation on investments was $3,362,920 of which $8,471,235 related to appreciated investment securities and $5,108,315 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial Energy Consumer Discretionary Health Care Industrial Information Technology Consumer Staples Money Market Investment Materials Utilities  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 83,438,710 - - Mutual Funds 4,782,811 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investments Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 By: /s/ James Windels James Windels Treasurer Date: May 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
